IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

JOE TRAMPAS BENAVIDES, §
Plaintiff, §
§

Vv. § No. 3:19-cv-01424-S-BT
§
FAITH JOHNSON, et al., §
Defendants. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The Court has under consideration the Findings, Conclusions, and
Recommendation of United States Magistrate Judge Rebecca Rutherford dated
January 6, 2020 (ECF No. 16). The Court has reviewed the proposed Findings,
Conclusions, and Recommendation for plain error. Finding none, the Court
accepts the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

SO ORDERED.

SIGNED January 7©, 2020.

 

 

Js Cue

UNITED STATES DISTRICT JUDGE

 

 

 
